83568: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-25189: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83568


Short Caption:JOHNSON (COREY) VS. STATECourt:Supreme Court


Related Case(s):82253, 82837, 83073, 83727


Lower Court Case(s):Clark Co. - Eighth Judicial District - A821716Classification:Criminal Appeal - Other - Post-Conviction/Proper Person


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:04/01/2022How Submitted:On Record








+
						Party Information
					


RoleParty NameRepresented By


AppellantCorey B. Johnson
					In Proper Person
				


RespondentThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


09/06/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


10/05/2021Filing FeeFiling Fee Waived - Criminal.  (SC)


10/05/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day.  (SC)21-28530




10/13/2021Order/ProceduralFiled Order Directing Transmission of Record and Regarding Briefing.  Record on Appeal due:  30 days.  Appellant's Opening Brief or Informal Brief due:  120 days.  (SC)21-29377




10/18/2021Record on Appeal DocumentsFiled Record on Appeal. (A821716) Vol. 1. (SC)21-29899




10/18/2021Record on Appeal DocumentsFiled Record on Appeal. (A821716) Vol. 2. (SC)21-29906




10/18/2021Record on Appeal DocumentsFiled Record on Appeal. (A821716) Vol. 3. (SC)21-29913




10/18/2021Record on Appeal DocumentsFiled Record on Appeal. (A821716) Vol. 4. (SC)21-29914




10/18/2021Record on Appeal DocumentsFiled Record on Appeal. (A821716) Vol. 2. (SC)21-29915




10/25/2021Record on Appeal DocumentsFiled Record on Appeal. (SEALED) pages, 22-28. (SC)


02/14/2022BriefFiled Proper Person Informal Brief. (SC)22-04919




04/01/2022Case Status UpdateBriefing Completed/Submitted For Decision. (SC)


08/11/2022Order/DispositionalFiled Order of Affirmance.  "ORDER the judgment of the district court AFFIRMED."  fn2[The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.]  RP/AS/MG  (SC)22-25189





Combined Case View